Case 3:19-cv-01039-VAB Document 34 Filed 11/21/19 Page 1of1

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

JOSE CEPEDA NO.: 3:19-cv-01039 (VAB)
Vv. ;

ATS LLC OF CROSSVILLE AND
MICHAEL A. LECK OCTOBER 29, 2019

STIPULATION OF DISMISSAL

Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the plaintiff, Jose Cepeda, and the
“en ATS LLC of Crossville and Michael A. Leck, hereby stipulate that this
action be dismissed, with prejudice, and with each sid) to bear their own costs, all
matters in controversy between these parties having been fully settled and

compromised.

PLAINTIFF DEFENDANTS,
JOSE CEPEDA ATS LLC OF CROSSVILLE AND
MICHAEL A. LECK

>) Kak, LM lo—~

 

 

Isaias T. Diaz, Esquire Christopher M. Vossler
ct ct00373

Law Offices of Dressler Strickland Howd & Ludorf, LLC

84 Cedar Street 65 Wethersfield Avenue
Hartford, CT 06106 Hartford, CT 06114-1121
(860) 247-1122 (860) 249-1361

(860) 522-1203 (Fax) (860) 249-7665 (Fax)

isaias@dresslerlaw.com cvossler@hl-law.com
